ORDER
LAWRENCE SCHECHTERMAN of BOCA RATON, FLORIDA, having been ordered to show cause on March 15, 1994, why the temporary suspension from practice imposed by the Order of this Court dated February 22, 1994 should not continue pending the conclusion of ethics proceedings against him, and respondent having informed the Court prior to the return date of the Order to Show Cause that neither he nor an attorney on his behalf would appear on the return date of the Order to Show Cause, and good cause appearing;
It is ORDERED that the temporary suspension from practice ordered by the Court on February 22, 1994, continue pending the conclusion of ethics proceedings against respondent; and it is further
ORDERED that respondent shall continue to be restrained and enjoined from practicing law during the period of his suspension and that he shall continue to comply with Regulation 23 of the Administrative Guidelines Governing Suspended Attorneys; and it is further
ORDERED that the Office of Attorney Ethics shall take such protective action pursuant to Rule l:20-ll(c) as it deems appropriate, including the transfer to the Clerk of the Superior Court for *124deposit in the Superior Court Trust Fund the attorney account funds held in any financial institution by LAWRENCE SCHECHTERMAN, which funds were restrained from disbursement by this Court’s Order of February 22, 1994.